DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s contention (see page 5 filed 10 October 2022) with respect to the provisional double patenting rejection of claims 1 and 2 has been fully considered and is persuasive in view of the amendments provided.  Therefore, the provisional double patenting rejection of claims 1 and 2 has been withdrawn.  

3.	Applicant’s contention (see pages 5-6 filed 10 October 2022) with respect to the rejection of independent claim 1 under 35 U.S.C. 103 has been fully considered and is persuasive in view of the amendments provided.  Therefore, the rejection of independent claim 1 under 35 U.S.C. 103 has been withdrawn.  
Subsequently, the prior art rejections of all claims dependent therefrom are withdrawn.

However, upon further consideration, new grounds of rejection are warranted (see below).

Claim Rejections - 35 USC § 112
4a.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly amended claim 1 now states:
“…a third value to indicate that beyond autonomy deceleration of the vehicle has
occurred, when the first acceleration request in accordance with the amount of
depression is larger than a system deceleration request…”

Applicant on page 3 of remarks filed 10 October 2022 states that support for said amendment can be found on page 3 30-31 of the originally filed specification.  No support for said embodiment can be found on the cited pages, nor anywhere else in the specification.
Claims 2-4 are rejected under identical grounds for dependency on claim 1.

4b.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "…the first acceleration request in accordance…than a system deceleration request”.  There is insufficient antecedent basis for these limitations in the claim.  Claims 2-4 are rejected under identical grounds for dependency on claim 1.
It is further noted that the metes and bounds of the claim cannot be clearly ascertained from the wording of said limitation.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0229697), and further in view of Eckert (US 2018/0208166) and Otake (US 2018/0037235).
Regarding claim 1, Lee discloses a vehicle on which an autonomous driving system is mountable (driving support terminal and/or mobile device mountable on vehicle; Lee at 0114), the vehicle comprising:
A vehicle platform that controls the vehicle in accordance with an instruction from the autonomous driving system (brake controller controls vehicle deceleration in accordance from commands received from external devices; Lee at 0117).
A vehicle control interface that serves as an interface between the autonomous driving system and the vehicle platform (telematics control unit or communications port configured for data exchange between internal and external systems; Lee at 0113) , wherein the vehicle platform receives a first deceleration request in accordance with an amount of depression of a brake pedal by a driver (brake pedals receive user requested braking; Lee at 0002, 0017), and receives a second deceleration request from the autonomous driving system through the vehicle control interface (receives deceleration command from external device; Lee at 0117).
Lee is silent to during an autonomous mode, the vehicle platform specifies a sum of the first deceleration request and the second deceleration request as a target deceleration of the vehicle, and eliminating accelerator pedal stroke from a vehicle acceleration demand section.

Eckert, in a similar invention in the same field of endeavor, teaches receiving a first deceleration request from the driver via depression of the brake pedal (driver braking request via pedal; Eckert at 0003, 0025, 0030, 0031, 0043), a second deceleration request from an autonomous driving system (external driving assistance system; Eckert at 0040), and during autonomous mode (external driving assistance mode; Eckert at 0003, 0017, 0024), the vehicle platform (control unit 21; Eckert at 0043) specifies the sum of the first deceleration request and the second deceleration request as a target deceleration of the vehicle (deceleration requests are added together and implemented on the vehicle; Eckert at 0043).

Otake, in a similar invention in the same field of endeavor, teaches that during an autonomous deceleration mode, the vehicle platform eliminates accelerator pedal stroke from a vehicle acceleration demand section (if during deceleration control ADAS will ignore acceleration requested from driver via pedal input; Otake at 0094-0096).

It would be obvious to one of ordinary skill in the art at the time of the invention to augment the autonomous braking of Lee with the additive braking of Eckert and driver request rejection of Otake.  Doing so would provide a better vehicle braking response when the automated braking falls short of the driver’s preference when it is determined the driver is in a normal state, and ignoring the driver when the driver’s judgement is compromised.

Prior Art
6.	None of the prior art cited could anticipate, or be combined to render obvious the claimed invention of claims 1-4, as best understood.  Upon resolution of the above cited 35 U.S.C. 112 issues, the claims may be in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663                                                                                                                                                                                            	93 November 2022